Case: 17-10523    Date Filed: 10/31/2017   Page: 1 of 6


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10523
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 2:15-cr-00003-JES-CM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JEFFREY IHM,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (October 31, 2017)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Jeffrey Ihm appeals his total 140-month sentence, imposed within the

guideline range, after he pleaded guilty to 14 counts of wire fraud, in violation of

18 U.S.C. § 1343 (“Counts 1–14”), and 5 counts of aggravated identity theft, in
                Case: 17-10523        Date Filed: 10/31/2017       Page: 2 of 6


violation of 18 U.S.C. § 1028A (“Counts 15–19”). On appeal, Ihm argues that: (1)

his total sentence was substantively unreasonable because the district court failed

to weigh all of the 18 U.S.C. § 3553(a) factors equally; and (2) his sentence was

substantively unreasonable because the district court failed to consider his

argument that had he been equipped with better legal representation at the

beginning of his case, he would have accepted the government’s initial plea offer

of a 116-month sentence. After careful review, we affirm.

       We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)). The party challenging a sentence has the burden of showing that the

sentence is unreasonable. United States v. Barrington, 648 F.3d 1178, 1204 (11th

Cir. 2011).

       In reviewing the “‘substantive reasonableness of [a] sentence imposed under

an    abuse-of-discretion       standard,’”     we     consider     the    “‘totality    of    the

circumstances.’” Pugh, 515 F.3d at 1190 (quoting Gall v. United States, 552 U.S.
38, 51 (2007)). The district court must impose a sentence “sufficient, but not

greater than necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a).1


1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
                                                2
                 Case: 17-10523       Date Filed: 10/31/2017       Page: 3 of 6


The court must consider all of the § 3553(a) factors, but it may give greater weight

to some factors over others -- a decision which is within its sound discretion.

United States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015). However,

a sentence may be substantively unreasonable when a court unjustifiably relies on

any single § 3553(a) factor, fails to consider pertinent § 3553(a) factors, bases the

sentence on impermissible factors, or selects the sentence arbitrarily. Pugh, 515
F.3d at 1191-92; see also United States v. Crisp, 454 F.3d 1285, 1292 (11th Cir.

2006) (holding that a district court cannot focus single-mindedly on one factor to

the detriment of all others). A sentence that suffers from one of these symptoms is

not per se unreasonable; rather, we must examine the totality of the circumstances

to determine the sentence’s reasonableness. Pugh, 515 F.3d at 1192. “[W]e will

not second guess the weight (or lack thereof) that the [court] accorded to a given [§

3553(a)] factor . . . as long as the sentence ultimately imposed is reasonable in light

of all the circumstances presented.” United States v. Snipes, 611 F.3d 855, 872

(11th Cir. 2010) (quotation, alteration and emphasis omitted).

       Although we do not automatically presume a sentence within the guideline

range is reasonable, we ordinarily expect such a sentence to be reasonable. United



offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
                Case: 17-10523   Date Filed: 10/31/2017    Page: 4 of 6


States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence imposed well

below the statutory maximum is another indicator of reasonableness. See United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (stating that the sentence

imposed was not substantively unreasonable because, among other things, the

sentence was “well below” the maximum sentence).

         In this case, Ihm’s 140-month sentence is not substantively unreasonable.

The sentence met the goals encompassed within 18 U.S.C. § 3553(a). As the

record reveals, the court expressed concern regarding Ihm’s criminal history, and

the impact that his criminal conduct had on the victims. Ihm had six prior felony

convictions, and a history of both community control and probation violations.

Four of Ihm’s prior convictions involved fraud, false representation, and identity

theft.     In executing the instant offense, Ihm victimized over 10 financial

institutions and businesses, stole the identities of more than 5 real persons, and

managed to fraudulently obtain over two million dollars from these victims. On

this record, it was well within the district court’s discretion for it to conclude that

Ihm’s criminal history demonstrated a need to promote deterrence and respect for

the law, and the need to protect the public from his future criminal conduct. 18

U.S.C. § 3553(a)(2)(A)–(C).

         Furthermore, Ihm’s total sentence of 140 months is within the applicable

guideline range, and well below the statutory maximum sentence the court could


                                          4
              Case: 17-10523     Date Filed: 10/31/2017   Page: 5 of 6


have imposed. Ihm’s 92-month sentence on Counts 1–14 represented the lowest

end of the applicable guideline range, the kind of sentence we ordinarily expect to

be reasonable. Hunt, 526 F.3d at 746. The total sentence was also well below the

20-year statutory maximum penalty allowed per each count of wire fraud,

suggesting substantive reasonableness. Gonzalez, 550 F.3d at 1324. Moreover, it

was entirely within the court’s discretion to impose consecutive sentences for two

of Ihm’s five aggravated identity theft convictions. See 18 U.S.C. § 1028A(b)(4)

(providing that where, as here, a defendant has multiple convictions under §

1028A, the court has discretion to determine whether these sentences should run

concurrently with each other).

      Although Ihm argues that the court placed too much emphasis on his

criminal history and victim impact, the record indicates that it did not do so single-

mindedly to the detriment of all the other § 3553(a) factors. Crisp, 454 F.3d at

1292. Rather, the district court took note of Ihm’s personal characteristics and

familial circumstances, including the remorse he expressed. And in any event, the

weight given to a particular factor is within the discretion of the court. Rosales-

Bruno, 789 F.3d at 1254. As for Ihm’s argument that his counsel at sentencing

would have advised him differently than his previous representation, it is irrelevant

since, based on the § 3553(a) factors, the record indicates that the sentence is

reasonable. Pugh, 515 F.3d at 1191.


                                          5
             Case: 17-10523    Date Filed: 10/31/2017   Page: 6 of 6


      In short, Ihm has not shown that his 140-month sentence is substantively

unreasonable, and we affirm.

      AFFIRMED.




                                       6